 


110 HRES 742 EH: Providing for consideration of the bill (H.R. 2102) to maintain the free flow of information to the public by providing conditions for the federally compelled disclosure of information by certain persons connected with the news media.
U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 742 
In the House of Representatives, U. S.,

October 16, 2007
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2102) to maintain the free flow of information to the public by providing conditions for the federally compelled disclosure of information by certain persons connected with the news media. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2102) to maintain the free flow of information to the public by providing conditions for the federally compelled disclosure of information by certain persons connected with the news media. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The amendment in the nature of a substitute recommended by the Committee on the Judiciary now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions of the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on the Judiciary; (2) the amendment printed in the report of the Committee on Rules, if offered by Representative Boucher of Virginia or his designee, which shall be in order without intervention of any point of order (except those arising under clause 9 or 10 of rule XXI) or demand for division of the question, shall be considered as read, and shall be separately debatable for ten minutes equally divided and controlled by the proponent and an opponent; and (3) one motion to recommit with or without instructions. 
2.During consideration of H.R. 2102 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the bill to such time as may be designated by the Speaker. 
 
Lorraine C. Miller,Clerk.
